United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                May 21, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 03-41481
                           Summary Calendar



UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

MICHAEL WAYNE MAJOR

                      Defendant - Appellant

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 3:93-CR-9-1
                         --------------------

Before KING, Chief Judge, and DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

     Michael Wayne Major (Major) appeals the sentence imposed

after his guilty-plea conviction for conspiring to cultivate more

than 3000 marijuana plants.    Wayne contends that the district

court improperly increased his sentencing guidelines offense

level for possessing a dangerous weapon in connection with the

crime.    He also contends that the court should have given him an

offense level reduction for acceptance of responsibility, despite


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-41481
                                -2-

the fact that he was a fugitive for nine years after he was first

arrested.

     Even were Major’s claims meritorious, which they are not

under the proper “clear error” standard of review, any error

would be harmless.   Major was sentenced to the mandatory minimum

sentence of ten years’ imprisonment and five years’ supervised

release under 21 U.S.C. § 841(b)(1)(A) & (A)(vii).    Even if his

guidelines range was reduced to less than ten years, Major’s

sentence would not be affected.   See U.S.S.G. § 5G1.1(b) & (c);

see also Williams v. United States, 503 U.S. 193, 203 (1992)

(harmless error); United States v. Tello, 9 F.3d 1119, 1131 (5th

Cir. 1993).   The judgment of the district court is

     AFFIRMED.